DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,168,517. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “focusing optics for focusing the beams toward a dispersive element” and (ii) transmitting a second portion thereof as an output beam composed of multiple wavelengths” renders claims 31-51 as broadened and obvious variants of claims 1-37 of U.S. Patent No. 10,168,517.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 34-35, 38-46 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. (US 2003/0193974; already of record) in view of Chann et al. (US 2010/0110556; already of record), and further in view of Minden (US 2003/0165176; already of record).
Regarding claims 31 and 46, Frankel discloses, a wavelength beam combining laser system and method  (Fig. 1) comprising: 
a plurality of beam emitters (12a-c) each emitting one or more beams (Para. 0021); 
a dispersive element (14) for receiving and dispersing the beams.
Frankel does not disclose a non-slit-based cross-coupling mitigation system for receiving and transmitting the dispersed beams while reducing cross-coupling thereof.
Chann teaches, from the same field of endeavor that in a wavelength beam combining laser system and method that it would have been desirable to include a non-slit-based cross-coupling mitigation system (1210 of Figs. 12A-B) for receiving and transmitting the dispersed beams while reducing cross-coupling thereof (Para. 0095, lines 18-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a non-slit-based cross-coupling mitigation system for receiving and transmitting the dispersed beams while reducing cross-coupling thereof as taught by the wavelength beam combining laser system and method of Chann in the wavelength beam combining laser system and method of Frankel since Chann teaches it is known to include this feature in a wavelength beam combining laser system and method for the purpose of providing a high-efficiency laser wavelength beam combining laser system and method with enhanced power and brightness.
Frankel in view of Chann does not disclose a partially reflecting output coupler positioned to receive the dispersed beams, transmit a first portion thereof as a multi-wavelength output beam, and reflect a second portion thereof back to the plurality of beam emitters.
Minden teaches, from the same field of endeavor that in a wavelength beam combining laser system and method that it would have been desirable to include a partially reflecting output coupler positioned to receive the dispersed beams, transmit a first portion thereof as a multi-wavelength output beam, and reflect a second portion thereof back to the plurality of beam emitters (Para. 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a partially reflecting output coupler positioned to receive the dispersed beams, transmit a first portion thereof as a multi-wavelength output beam, and reflect a second portion thereof back to the plurality of beam emitters as taught by the wavelength beam combining laser system and method of Minden in the combination of Frankel in view of Chann since Minden teaches it is known to include these features in a wavelength beam combining laser system and method for the purpose of providing a wavelength beam combining laser system and method with improved brightness, quality and reduced size.
Regarding claims 34-35, Frankel, Chann and Minden discloses and teaches as set forth above, Chann further teaches, from the same field of endeavor that in a wavelength beam combining laser system and method that it would have been desirable to make the cross-coupling mitigation system comprises an afocal telescope (1210 of Figs. 12A-B), and the cross-coupling mitigation system (Figs. 12A-B) comprises a first optical element (1220) and a second optical element (1230), the first optical element being disposed optically upstream of the second optical element (see Figs. 12A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the wavelength beam combining laser system and method of Chann in the combination of Frankel in view of Minden since Chann teaches it is known to include these features in a wavelength beam combining laser system and method for the purpose of providing a high-efficiency laser wavelength beam combining laser system and method with enhanced power and brightness.
Regarding claims 38-39 and 45, Frankel, Chann and Minden discloses and teaches as set forth above. Although neither Frankel, Chann nor Minden explicitly disclose the first focal length is at least two times greater than the second focal length, and the first focal length is at least seven times greater than the second focal length. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first focal length is at least two times greater than the second focal length, and the first focal length is at least seven times greater than the second focal length for the purpose of providing a laser system that effectively reduced cross-coupling and provides increased brightness.
Regarding claim 40, Frankel, Chann and Minden discloses and teaches as set forth above, Chann further teaches, from the same field of endeavor that in a wavelength beam combining laser system and method that it would have been desirable to make each of the first and second optical elements comprises a lens (1220, 1230).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the wavelength beam combining laser system and method of Chann in the combination of Frankel in view of Minden since Chann teaches it is known to include these features in a wavelength beam combining laser system and method for the purpose of providing a high-efficiency laser wavelength beam combining laser system and method with enhanced power and brightness.
Regarding claims 41, 44 and 50, Frankel, Chann and Minden discloses and teaches as set forth above, Chann further teaches, from the same field of endeavor that in a wavelength beam combining laser system and method that it would have been desirable to make an optical distance between the first and second optical elements is approximately equal to a sum of a focal length of the first optical element and a focal length of the second optical element (see 1220, 1230 associated text), and an optical distance between the plurality of beam emitters and the focusing optics is approximately equal to a focal length of the focusing optics (see 1220, 1230 associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the wavelength beam combining laser system and method of Chann in the combination of Frankel in view of Minden since Chann teaches it is known to include these features in a wavelength beam combining laser system and method for the purpose of providing a high-efficiency laser wavelength beam combining laser system and method with enhanced power and brightness.
Regarding claim 42, Frankel, Chann and Minden discloses and teaches as set forth above, Frankel further discloses, each of the beams has a different wavelength (Para. 0021).
Regarding claim 43, Frankel, Chann and Minden discloses and teaches as set forth above, Frankel further discloses, focusing optics (13) for receiving the beams from the beam emitters and focusing the beams toward the dispersive element (Para. 0021).
Regarding claims 45 and 51, Frankel, Chann and Minden discloses and teaches as set forth above, Chann further teaches, from the same field of endeavor that in a wavelength beam combining laser system and method that it would have been desirable to make an optical distance between the plurality of beam emitters and the focusing optics is greater than a focal length of the focusing optics (see 1220, 1230 associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the wavelength beam combining laser system and method of Chann in the combination of Frankel in view of Minden since Chann teaches it is known to include these features in a wavelength beam combining laser system and method for the purpose of providing a high-efficiency laser wavelength beam combining laser system and method with enhanced power and brightness.
Regarding claim 49, Frankel, Chann and Minden discloses and teaches as set forth above, Frankel further discloses, (i) the plurality of beams are emitted by one or more beam emitters (Para. 0021 and see 12a-c), and (ii) the beams are caused to converge toward each other by focusing optics (13).


Claims 32-33, 37 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. (US 2003/0193974; already of record) in view of Chann et al. (US 2010/0110556; already of record) in view of Minden (US 2003/0165176; already of record) as applied to claims 31 and 46, and further in view of Muendel (US 2009/0180511; already of record).
Frankel, Chann and Minden remains as applied to claims 31 and 46.
Frankel, Chann and Minden does not disclose at least a portion of the cross-coupling mitigation system is disposed within a Rayleigh range of the dispersed beams from the dispersive element, and the partially reflecting output coupler is disposed within a Rayleigh range of beams transmitted by the cross-coupling mitigation system.
Muendel teaches, from the same field of endeavor that in a wavelength beam combining laser system and method that it would have been desirable to make at least a portion of the cross-coupling mitigation system is disposed within a Rayleigh range of the dispersed beams from the dispersive element (Para. 0048), and the partially reflecting output coupler is disposed within a Rayleigh range of beams transmitted by the cross-coupling mitigation system (Para. 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least a portion of the cross-coupling mitigation system is disposed within a Rayleigh range of the dispersed beams from the dispersive element, and the partially reflecting output coupler is disposed within a Rayleigh range of beams transmitted by the cross-coupling mitigation system as taught by the wavelength beam combining laser system and method of Muendel in the combination of Frankel, Chann and Minden since Frankel teaches it is known to include these features in a wavelength beam combining laser system and method for the purpose of providing a wavelength beam combining laser system and method with reduced cost, enhanced durability and efficiency.
Claims 36 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. (US 2003/0193974; already of record) in view of Chann et al. (US 2010/0110556; already of record) in view of Minden (US 2003/0165176; already of record) as applied to claims 31 and 46, and further in view of Smith et al. (US 2002/0071627).
Frankel, Chann and Minden remains as applied to claims 31 and 46 above.
Frankel, Chann and Minden does not disclose the first optical element is disposed within a Rayleigh range of the dispersed beams from the dispersive element, and the partially reflecting output coupler is disposed within a Rayleigh range of beams transmitted by the second optical element.
Smith teaches, from the same field of endeavor that in a wavelength beam combining laser system and method that it would have been desirable to make the first optical element is disposed within a Rayleigh range of the dispersed beams from the dispersive element (Para. 0069), and the partially reflecting output coupler is disposed within a Rayleigh range of beams transmitted by the second optical element (Para. 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first optical element is disposed within a Rayleigh range of the dispersed beams from the dispersive element, and the partially reflecting output coupler is disposed within a Rayleigh range of beams transmitted by the second optical element as taught by the wavelength beam combining laser system and method of Smith in the combination of Frankel, Chann and Minden since Smith teaches it is known to include these features in a wavelength beam combining laser system and method for the purpose of effectively reducing cross-coupling and increasing the brightness of the laser system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kessler et al. (US 6,434,291) discloses a wavelength beam combining laser system with a plurality of beam emitters, and a non-slit cross-coupling mitigation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            08/02/2022